ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Gilbane Federal                            )      ASBCA No. 60758
                                           )
Under Contract No. W912DY-08-D-0032        )

APPEARANCES FOR THE APPELLANT:                    Douglas L. Patin, Esq.
                                                  Aron C. Beezley, Esq.
                                                   Bradley Arant Bault Cummings LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  Steven W. Feldman, Esq.
                                                  Garry L. Brewer, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Huntsville

                               ORDER OF DISMISSAL

       The appeal settled and payment has been made. Pursuant to the joint request of
the parties, Gilbane Federal, ASBCA No. 60758 is dismissed with prejudice.

       Dated: 4 October 2016




                                               Administr tive Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60758, Appeal of Gilbane
Federal, rendered in conformance with the Board's Charter.

       Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals